Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 16, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as an account executive for a telephone company purportedly because her employer failed to promptly terminate a co-worker who sexually harassed her and neglected to address her complaints about second-hand cigarette smoke in the workplace. The Board, however, denied claimant’s application for unemployment insurance benefits, finding that she voluntarily left her employment without good cause. Claimant asserts that the Board’s decision is not supported by substantial evidence. We disagree. While claimant testified at the hearing that she resigned because her employer failed to take measures to remedy her complaints, claimant’s supervisor testified that the employer terminated the employee who harassed claimant and took measures to eliminate smoking in the workplace. Claimant’s supervisor further stated that claimant was very vague as to the reasons for her resignation. Given the considerable discretion vested in the Board to decide issues of credibility, we find that substantial evidence supports the Board’s finding that claimant left her employment for personal and noncompelling reasons.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.